Citation Nr: 0614750	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1971 to 
June 1973; from October 1990 to December 1990; and from 
January 1991 to March 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2005 the veteran appeared and gave testimony at a 
Board hearing in Wichita, Kansas.  The transcript of this 
hearing is of record.


FINDING OF FACT

The veteran has a skin disorder that began during his service 
in the Persian Gulf and has been continuously symptomatic 
since then; diagnoses include dermatitis.


CONCLUSION OF LAW

The veteran's dermatitis was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Generally, service connection 
requires medical evidence of a current disability; medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.  Competent medical evidence includes 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Factual Background and Analysis.  During the August 2005 
Board hearing the veteran testified that he suffers from a 
rash which began in February or March of 1991 during his 
service in the Persian Gulf.  He avers that he did not have 
this rash prior to his service in the Persian Gulf.  He adds 
that he was exposed to oil fires during his service in the 
Persian Gulf, and that he took an anthrax vaccination prior 
to his deployment.  

In addition to the foregoing, the veteran testified that he 
is a registered nurse, and that as a registered nurse, he 
simply treated his rash based upon his own medical know-how.  
He also testified that he obtained advice and treatment for 
his rash from his colleagues (physicians) during the course 
of his duties.  The veteran and his wife (who is also a 
registered nurse) testified that because of the veteran's 
casual receipt of treatment from his colleagues, his symptoms 
and treatment were not officially documented during his 
service in the Persian Gulf.  The veteran testified that he 
continued to treat himself until his symptoms became too 
severe; at which time he sought treatment from the VA.  

Service medical records (SMRs) dating from April 1970 to June 
1973 contain no evidence of any skin abnormalities.  However, 
VA treatment records dating from May 2003 to July 2005 
document the veteran's receipt of treatment for a persistent, 
widespread rash generally diagnosed as dermatitis.  Service 
records also confirm that the veteran is a registered nurse, 
and document the veteran's position as Division Officer of a 
medical branch clinic during Operation Desert Shield/Storm.

The veteran testified that he suffers from a persistent, 
recurring dermatitis which began during his service in the 
Persian Gulf.  As a registered nurse he has some medical 
training.  38 C.F.R. § 3.159 (a).  The Board finds his 
testimony to be entirely credible and to be sufficient to 
establish that he began to experience a skin disorder during 
his service in the Persian Gulf, that he continued to 
experience these same symptoms thereafter, and that the 
symptoms currently diagnosed as dermatitis are the same 
symptoms which he experienced in the Persian Gulf and since 
then.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Accordingly, the Board finds the veteran's testimony to be 
both competent, credible, and entitled to great weight and 
probative value.  The testimony of the veteran and his wife 
is sufficient to establish continuity after discharge.  
38 C.F.R. § 3.303(b).  In addition to the veteran's sworn 
testimony, VA treatment records dating from May 2003 to July 
2005 show that the veteran has a skin condition diagnosed as 
dermatitis, with rashes over large areas of his body.  Based 
on the veteran's testimony regarding the onset of his skin 
condition and VA treatment records that document its 
chronicity, service connection for a skin condition diagnosed 
as dermatitis may be granted.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for a skin condition diagnosed as 
dermatitis is granted.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


